          Case 2:18-cv-01273-RM Document 24 Filed 06/11/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Federico Rodriguez,                                No. CV-18-01273-PHX-RM
10                 Petitioner,                          ORDER
11   v.
12   Attorney General of the State of Arizona, et
     al.,
13
                   Respondents.
14
15           On April 22, 2020, Magistrate Judge Lynette C. Kimmins issued a Report and
16   Recommendation (Doc. 23) recommending that this Court enter an order dismissing

17   Petitioner’s Petition for Writ of Habeas Corpus (Doc. 1) as untimely. No objections to
18   the Report and Recommendation were filed.

19           A district judge must “make a de novo determination of those portions” of a

20   magistrate judge’s “report or specified proposed findings or recommendations to which
21   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule
22   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is

23   filed, the court need only satisfy itself that there is no clear error on the face of the record

24   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)

25   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170

26   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
27   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
28   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
       Case 2:18-cv-01273-RM Document 24 Filed 06/11/20 Page 2 of 2



 1   clear error unobjected-to portions of Report and Recommendation).
 2          The Court has reviewed Judge Kimmins’s Report and Recommendation, the
 3   parties’ briefs, and the record. The Court finds no error in Judge Kimmins’s Report and
 4   Recommendation.
 5          Accordingly,
 6          IT IS ORDERED that the Report and Recommendation (Doc. 23) is accepted
 7   and adopted in full.
 8          IT IS FURTHER ORDERED that the Amended Petition for Writ of Habeas
 9   Corpus (Doc. 17) is dismissed. The Clerk of Court is directed to enter judgment
10   accordingly and close this case.
11          IT IS FURTHER ORDERED that, pursuant to Rule 11 of the Rules Governing
12   Section 2254 Cases, the Court declines to issue a certificate of appealability, because
13   reasonable jurists would not find the Court’s ruling debatable. See Slack v. McDaniel,
14   529 U.S. 473, 478, 484 (2000).
15          Dated this 10th day of June, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
